Action by the ‘widow of Reese for damages resulting from his homicide. He was employed on a freight-train of the defendant, and was run over at night. The evidence, though not clear as to the circumstances, indicates that he was attempting to get upon his own train as it was moving away from a station, missed his hold and fell, and was run over, first by that train, and then by another that followed soon after. The jury found for the plaintiff $5,000. A new trial was moved for and granted, the grounds of the motion being that the verdict was contrary to law and evidence, and was excessive.